Citation Nr: 0114388	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 20 percent for a low 
back disorder, identified as lumbosacral strain.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 20 percent for 
lumbosacral strain.  The veteran subsequently perfected an 
appeal of that decision.

In the May 1998 VA examination report the examiner indicated 
that the veteran was unemployable, and had been so since 
surgery in 1992.  The RO should contact the veteran and 
clarify whether he wants to submit a claim of entitlement to 
a total disability rating for compensation purposes due to 
individual unemployability based on his service-connected low 
back disability.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disorder is manifested by forward 
flexion of 68 to 72 degrees, backward extension of 25 to 30 
degrees, left lateral flexion of 30 to 32 degrees, right 
lateral flexion of 22 to 25 degrees, left rotation of 35 to 
40 degrees, right rotation of 35 to 38 degrees; positive 
ankle and knee deep tendon reflexes; decreased sensation 
bilaterally in the thigh and calf; fixed deformity with loss 
of the lordotic curvature in the lumbar spine and mild 
scoliosis concave to the right; poor musculature of the back; 
pain, weakness, stiffness, and fatigability particularly 
doing twice a month flare ups; and use of a back brace and 
cane.



CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All relevant treatment records identified by 
the veteran have either been obtained by the RO or submitted 
by the veteran.  Additionally, he has been provided with two 
recent VA medical examinations addressing the severity of his 
low back disorder, including functional impairment.  Finally, 
notice of the information required to substantiate his claim 
has been presented to both the veteran and his representative 
in the Statement of the Case.  Accordingly, no further 
assistance is necessary to comply with the requirements of 
the new legislation or any other applicable rules or 
regulations regarding the development of the pending claim, 
and a remand back to the RO for compliance with the new 
legislation is not necessary.  Consequently, the veteran is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This is especially 
true in the present case where the Board is granting the 
veteran an increase in the evaluation of his service-
connected disability.

Entitlement to service connection for lumbosacral strain was 
originally granted in a September 1980 RO decision.  A 10 
percent evaluation was assigned, effective June 6, 1980.  In 
October 1982, the RO denied the veteran an increase in the 
evaluation of his low back disability finding no increase in 
symptomatology on examination.  In January 1995 the RO 
awarded the veteran an increased in the rating for his 
lumbosacral strain to 20 percent disabling, effective August 
25, 1994, and denied a rating greater than 20 percent in 
August 1998, resulting in the present appeal.

The veteran contends that his low back disability has 
increased in severity.  Specifically, he asserts that it 
causes him pain, weakness, stiffness, and fatigability, 
particularly on flare-ups.  He also has stated that he has 
flare-ups at least twice a month lasting several days.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's lumbosacral strain by application of Diagnostic 
Code 5295, governing lumbosacral strain.  This provision 
provides, a 10 percent rating for characteristic pain on 
motion; a 20 percent rating for lumbosacral strain with 
muscle spasms on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position; and a 40 
percent rating for a severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under Diagnostic Code 5292 a 10 percent rating is warranted 
for a slight limitation of lumbar spine motion; a 20 percent 
rating for a moderate limitation of lumbar spine motion; and 
a 40 percent evaluation for a severe limitation of lumbar 
spine motion. 

In addition to these provisions, Diagnostic Code 5293, 
governing invertebral disc syndrome, is potentially 
applicable to the veteran's disability.  Diagnostic Code 5293 
provides a 10 percent rating for a mild invertebral disc 
syndrome; a 20 percent evaluation for a moderate impairment 
of intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation for a severe impairment of intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief; a 60 percent evaluations for a pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseases disc, with little intermittent 
relief.  

The medical evidence of record consists of February 1998 
progress notes and a discharge summary for a two week 
psychiatric hospitalization at a VA facility, during which he 
noted his low back pain and chronic pain syndrome but was 
primarily treated for unrelated disorders.  In addition to 
this evidence the record contains the reports or two VA 
examinations, one from May 1998 and one from August 1999.  
The May examination report notes that the veteran complained 
of constant pain in his lower back and down the back of his 
right leg and foot, for which he takes Motrin on a regular 
basis, and will be attending a pain clinic.  The veteran also 
reported weakness and stiffness in the back, and that it is 
easily fatigued.  Upon questioning the veteran noted that he 
had flare-ups about twice a month that last from one day to 
one week without any identifiable trigger.  During flare-ups 
he has decreased motion and function.  At the time of the 
examination the veteran was using a back brace and a cane.  
The examiner stated that the veteran was unemployable and had 
been so since his 1992 back surgery.

On objective examination the veteran had difficulty getting 
on and off the examining table and the examiner noted that 
his major functional impairment was pain.  There was fixed 
deformity with loss of lordotic curvature in lumbar spine, 
and some mild scoliosis concave to the right.  The 
musculature of the back was noted to be in poor condition.  
On range of motion testing the veteran had forward flexion of 
72 degrees, backward extension of 25 degrees, left lateral 
flexion of 30 degrees, right lateral flexion of 25 degrees, 
left rotation of 35 degrees, and right rotation of 35 
degrees.  Neurological findings showed positive knee jerk 
bilaterally and loss of sharp sensation along the lateral 
side of the left leg from thigh to ankle.  X-rays taken at 
this time showed no significant degenerative changes, mild 
scoliosis to the right, open sacroiliac joints, and "two 
BBs" anteriorly and to the right.  The examiner diagnosed 
"status post diskectomy L5-S1, with poor results and right 
lower extremity radiculopathy" and mild scoliosis.

In August 1999 the veteran confirmed his earlier symptoms of 
pain in his lower back, adding that the pain down his legs 
had spread to both legs with the right worse than the left.  
He also still noted stiffness, weakness, and fatigability.  
He was being treated with a non-steroidal anti-inflammatory 
drug at this time, which he reported did not help.  As with 
the May 1998 exam, the veteran reported flare-up about twice 
a month, which last two to three days with no discernible 
cause, and increased loss of function and motion.  He still 
used the back brace and the cane at the time of this 
examination, and he reported that he was able to do his daily 
activities, but had no occupation.

On objective findings, the examiner noted that the veteran 
had mild scoliosis, and that the musculature of the back was 
in poor condition.  He had a little difficulty getting on and 
off the examining table and appeared to be in pain.  Range of 
motion was forward flexion of 68 degrees, backward extension 
of 30 degrees, left lateral flexion of 32 degrees, right 
lateral flexion of 22 degrees, left rotation of 40 degrees, 
and right rotation of 38 degrees.  Straight leg raising was 
25 degrees on the left and 20 degrees on the right before 
pain occurred.  Neurological findings indicated positive 
reflexes of the knees and ankles, with some loss of sharp 
sensation along both legs from the thigh to the calf.  The 
veteran reported constant numbness.  X-rays noted mild 
narrowing of L3-L4, evidence of a diskectomy at L5-S1, and 
mild scoliosis.  He was diagnosed with chronic low back pain 
syndrome, status post diskectomy of L5-S1, radiculopathy of 
both lower extremities, and mild scoliosis.

Additionally, the examiner noted that the veteran had an on 
the job injury after service, and found that only about 50 
percent of his disk injury was due to his military service, 
and the other 50 percent was due to his post-service 
occupation.  While the Board recognizes this finding, since 
there is no way to practically apply this information to the 
evaluation of the veteran's low back disorder, the Board 
deems the post-service symptoms to be too inextricably 
intertwined to fairly separate out, and thus, taking the 
position most favorable to the veteran, will weigh all his 
symptomatology in evaluating the severity of his disability.

Turning to consideration of the severity of the veteran's 
disability, based on the evidence the Board notes that his 
symptomatology does not meet all the criteria for a rating 
greater than 20 percent under any of the three applicable 
Diagnostic Codes.  Specifically, his limitation of motion is 
not severe as required under Diagnostic Code 5292, but falls 
somewhere between slight and moderate.  Moreover, as required 
under Diagnostic Code 5293, he does not have severe or 
pronounced neurological symptoms compatible with the site of 
his diseased disk such as absent ankle or knee jerk, 
demonstrable muscle spasm, or other neurological findings 
with little intermittent relief.  His decreased sensation of 
the lower extremities and radicular pain more nearly 
approximate a moderate impairment with recurring attacks in 
the form of flare-ups, than a severe or pronounced 
impairment.

With regard to the criteria for a  40 percent rating under 
Diagnostic Code 5295, the veteran has some loss of lateral 
motion with osteo-arthritic changes noted on the most recent 
x-rays, and irregularity of joint space, but his whole spine 
does not list to the opposite side, he does not have 
Goldthwaite's sign, or marked limitation of forward bending 
in a standing position.  However, when consideration of his 
functional impairment due to pain on use is factored in, as 
required pursuant to 38 C.F.R. §§ 4.40 and 4.45, the 
symptomatology for his lumbosacral strain more nearly 
approximates a severe lumbosacral strain.  As noted on both 
examinations, he had flare-ups twice a month lasting days, 
with increased pain, weakness and loss of motion.  Moreover, 
the May 1998 examiner noted that pain was the veteran's major 
functional impairment.  Given the evidence, the veteran's 
symptoms of strain pursuant to Diagnostic Code 5295 and his 
evidence of functional loss due to pain under 38 C.F.R. 
§§ 4.40 and 4.45, create a disability picture warranting a 40 
percent evaluation.  Accordingly, the Board finds that the 
veteran is entitled to an increased rating to 40 percent, and 
his appeal is granted to this extent.  

As discussed in the paragraph above concerning Diagnostic 
Code 5293, a rating greater than 40 percent is not warranted.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 40 percent evaluation for a low back 
disorder, identified as lumbosacral strain, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

